[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO STRIKE
The first count alleges that Plaintiff, a bus driver, sustained injuries in a motor vehicle accident with another bus on January 14, 2000 on New Britain Avenue, Hartford. The second count alleges that the same Plaintiff sustained similar injuries and aggravation of injuries in an accident between his bus and a private automobile on August 20, 2000 on Albany Avenue, Hartford.
Defendants move to strike each of the two counts based on misjoinder.
Despite the similarity in Plaintiff's alleged injuries defendants claim that these counts have too many different circumstances, including questions of liability and separate times and places to qualify as the "same transaction or transactions connected with the same subject" to be joined in the same action under Practice Book §§ 10-21 and 10-22. While these two counts deal with separate accidents and hardly constitute the "same transaction", at this early stage in the proceedings there would seem to be more benefits than prejudice in keeping them together in one action, at least until a pre-trial conference is held. Thereafter, if it appears that a consolidated trial would prejudice any party or its witnesses a motion to bifurcate would be in order, without reference to the disposition of this motion.
Because it appears that these two accidents resulted in the same injury, both occurring to the plaintiff while he was driving a bus in Hartford, it appears that they are connected to the "same subject".
Motion to Strike denied. CT Page 1995
Wagner, TJR